Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donn K. Harms on May 18, 2022.

The application has been amended as follows: 
In claim 1, line 27, delete “said” (before “a first curved sidewall”).
In claim 5, line 5, after “gap”, insert --in said socket sidewall--
In claim 6, line 5, after “gap”, insert --in said socket sidewall--
In claim 12, lines 3-4, replace “gaps located between respective outside surfaces of rotationally engaged bricks” with --said gap between said first brick and said second brick while in said rotational engagement--
In claim 13, lines 3-4, replace “gaps located between respective outside surfaces of rotationally engaged bricks” with --said gap between said first brick and said second brick while in said rotational engagement--
In claim 14, lines 3-4, replace “gaps located between respective outside surfaces of rotationally engaged bricks” with --said gap between said first brick and said second brick while in said rotational engagement--
Terminal Disclaimer
The terminal disclaimer filed on April 19, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,874,954 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
For clarity of the record, the examiner notes that in the amendment filed May 18, 2022, claim 1 has been amended to include limitations (not marked by underlining) that were introduced in the after-final amendment filed April 19, 2022 (not entered) and discussed in the AFCP 2.0 interview on May 6, 2022, as well as limitations with respect to the recess, the first curved sidewall, and the coaxial arrangement of the first curved sidewall of the first brick to the socket sidewall of the second brick when the first and second bricks are in rotational engagement (marked by underlining). The examiner finds that the prior art does not teach a toy brick system having the claimed combination of features in the configuration claimed, which cooperate to yield the improvements discussed by Applicant, see Remarks filed May 18, 2022, pg. 8-9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /June 16, 2022/